Citation Nr: 1325999	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  07-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1973 to September 1993, and November 2006 to February 2007.

This matter originally came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North, Little Rock, Arkansas.

Historically, the May 2007 rating decision on appeal, in pertinent part, granted service connection for an adjustment disorder with depressed mood, with an initial 10 percent rating effective February 17, 2007 (day after discharge from active service).  Subsequently, a May 2009 rating decision granted service connection for PTSD and together with the service-connected adjustment disorder with depressed mood was assigned a 50 percent rating effective March 4, 2008 (date of VA outpatient treatment (VAOPT) establishing a diagnosis of PTSD).  Thereafter, in a March 2012 rating decision, the RO increased the Veteran's rating for PTSD (previously shown as adjustment disorder with depressed mood), to 30 percent disabling effective February 17, 2007, and continued his 50 percent rating effective March 4, 2008.

The Veteran testified at a Travel Board hearing in February 2010.  A transcript of the hearing is of record.  

By a decision dated in August 2012, the Board increased the Veteran's disability rating to 50 percent for the entire claims period, and denied a disability rating in excess of 50 percent.  The Veteran appealed the Board's August 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD.  In a March 2013 Order, the Court granted the JMR and vacated that portion of the August 2012 Board decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the March 2013 Court-adopted JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is in order to afford the Veteran a new examination.  Since the Veteran was last evaluated by VA in a March 2011 examination, in a May 2013 statement, the Veteran reported that his symptomatology due to his PTSD have worsened to include panic attacks which were not noted during the March 2011 VA examination.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his major depression disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The RO/AMC should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.  The record should be updated with the Veteran's VA treatment records since September 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.  The Veteran's VA treatment records since September 2010 should be associated with the claims folder.

2.  After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA PTSD examination, with an appropriate specialist, to evaluate the current severity of his hip psychiatric disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The examiner is asked to specifically comment on the degree of severity of the Veteran's service connected PTSD and whether the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A Global Assessment of Functioning (GAF) score must be assigned.  

The examiner is also asked to comment on the effect the Veteran's PTSD has on his employment and activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence, including the updated VA and private medical records.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


